Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               DETAILED ACTION

1. This action is response to the amendment filed on 04/25/2022. Claims 1-20 are pending.
                                Reasons for allowance
 	2. With respect to claims 1, 8 and 15, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
	3. For claim 1, U.S. 20090199213 to Webster et al. (hereinafter " Webster’9213") teaches an application component has one or more automatically connectable connections. A first connection is established for a first application component, and a second connection is established for a second application component, connecting the first connection with the second connection so that information can be exchanged between the first application component and the second application component while the application is running (Webster, abstract). But, Webster does not teach monitor network traffic flow originating from network interfaces corresponding to containers that execute components of an application; detect a new network connection or a change in an existing network connection within the network traffic flow based on the monitoring of the network traffic flow; in response to detecting the new network connection or the change in the existing network connection, record details of the new network connection or the change in the existing network connection, wherein the details include a network address of a source component and a network address of a destination component for the new network connection or the change in the existing network connection; obtain information concerning the components of the application, wherein the information includes the network address and metadata associated with each of the components of the application; identify metadata for the source component and the destination component based on a comparison of at least the network address of the source component and the network address of the destination component to the network address associated with each of the components of the application; generate a network policy for the source component or the destination component using at least the metadata for the source component and the destination component, wherein the network policy comprises information representative of the new network connection or the change in the existing network connection; and Page 4 of 9Appl. No. 17/124,155Attorney Docket No.: 088325-1192936 Amdt. dated April 25, 2022 Response to Office Action of April 4, 2022integrate the network policy for the source component or the destination component into a deployment package for the application as claimed. In addition, the U.S. 20120093160 to Tonsing et al. (hereinafter “Tonsing’9213") teaches a system for handling a digital electronic flow between a first and second entity in which a flow policy is determined that is to be applied to the flow and the flow is then directed along a path in accordance with the policy. An ID is supplied for each flow and a tag associated with each flow which indicates the policy to be applied to its associated flow. Flows are also associated with one another, with associated flows having associated policies (Tonsing, abstract). But, Tonsing does not teach monitor network traffic flow originating from network interfaces corresponding to containers that execute components of an application; detect a new network connection or a change in an existing network connection within the network traffic flow based on the monitoring of the network traffic flow; in response to detecting the new network connection or the change in the existing network connection, record details of the new network connection or the change in the existing network connection, wherein the details include a network address of a source component and a network address of a destination component for the new network connection or the change in the existing network connection; obtain information concerning the components of the application, wherein the information includes the network address and metadata associated with each of the components of the application; identify metadata for the source component and the destination component based on a comparison of at least the network address of the source component and the network address of the destination component to the network address associated with each of the components of the application; generate a network policy for the source component or the destination component using at least the metadata for the source component and the destination component, wherein the network policy comprises information representative of the new network connection or the change in the existing network connection; and Page 4 of 9Appl. No. 17/124,155Attorney Docket No.: 088325-1192936 Amdt. dated April 25, 2022 Response to Office Action of April 4, 2022integrate the network policy for the source component or the destination component into a deployment package for the application as claimed. The same reasoning applies to claims 8 and 15. Accordingly, claims 1-20 are allowed.
4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions
          5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452